Citation Nr: 0717663	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-16 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).  

The issue of service connection for post-traumatic stress 
disorder (PTSD) is addressed in the remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.

In November 2004, the veteran filed claims for service 
connection for diabetes mellitus, type II, and for the loss 
of use of the creative organ as a secondary condition.  These 
claims have not been adjudicated by the RO, and they are 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's current bilateral hearing loss is not related 
to his military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in June 2003 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his VA outpatient treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In addition, all necessary VA 
medical examinations have been conducted.  Finally, there is 
no indication in the record that additional evidence relevant 
to the issue being decided herein is available and not part 
of the record.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran contends that he was exposed to acoustic trauma 
inservice and that he currently has bilateral hearing loss as 
a result.  The veteran reported having served as a radio 
operator on a gunship while in the Navy, and having been 
frequently exposed to naval artillery fire with no hearing 
protection. 

The veteran's pre-induction examination in January 1965 noted 
that his ears and hearing acuity were normal.  His service 
medical records are completely silent as to any complaints of 
or treatment for hearing loss during service.  His separation 
examination in December 1968 found that his ears were normal 
on clinical examination.  The report also noted hearing 
acuity of 15/15, bilaterally, on whispered voice and spoken 
voice testing.

An August 2003 VA audiological examination diagnosed mild 
sloping to severe sensorineural hearing loss bilaterally.  
The VA examiner noted the veteran's self-reported inservice 
history of working as a radio operator and exposure to gun 
fire without hearing protection.  The VA examiner concluded 
that the veteran's hearing loss was not related to his 
military service, noting that the veteran's service medical 
records reflected normal hearing upon entrance in and 
separation from service.

A VA outpatient treatment report from March 2005 notes a 
rupture in the veteran's left tympanic membrane, which the 
examiner stated "will be cause of hearing loss."

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000,  
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Although the service medical records are negative for any 
evidence of hearing loss, as noted above, service connection 
may be granted for any disease initially diagnosed after 
service, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred 
inservice.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); 
Cosman, 3 Vet. App. at 505; Hensley v. Brown, 5 Vet. App. 155 
(1993) (service connection can be established if medical 
evidence shows that it is actually due to incidents during 
service).  In the instant case, the evidence shows that the 
veteran currently has impaired hearing for VA purposes.  
Nevertheless, there is no medical evidence that the veteran's 
current hearing loss is related to his military service.  See 
Hickson, 12 Vet. App. at 253.

The veteran has submitted his own lay statements and the 
statement of his neighbor, a fellow veteran, in support of 
his contention that his current hearing loss is related to 
the acoustic trauma he experienced inservice.  Although the 
veteran's and his neighbor's statements are competent 
evidence as to events and observations, they are not 
competent evidence as to the etiology of his current 
disorder.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because neither the veteran nor his 
neighbor is a physician, their statements are not competent 
evidence that the veteran's current hearing loss is the 
result of any injury to his ears over thirty-four years ago.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

Accordingly, there is no competent evidence of record linking 
the veteran's hearing loss to service or to any incident of 
service, despite his assertions that such a causal 
relationship exists.  This lack of cognizable evidence is 
particularly dispositive as the first medical evidence of 
record for this disorder is over thirty-four years after his 
period of service had ended.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).  As there is no competent evidence which 
provides the required nexus between military service and the 
issue on appeal, service connection for hearing loss is not 
warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for bilateral hearing loss is denied. 


REMAND

The veteran is seeking entitlement to service connection for 
PTSD.  In particular, the veteran claims that he engaged in 
combat and was exposed to stressful events inservice while 
aboard the USS SOUTHERLAND DD-743.  His Report of Separation, 
Form DD 214, revealed that the veteran served on active duty 
in the Navy from January 1965 to December 1968 and was 
awarded the National Defense Service Medal, Republic of 
Vietnam Campaign Medal with Device, and Vietnam Service Medal 
with 2 Bronze Stars.  

The veteran has described stressful events during his service 
aboard the USS SOUTHERLAND DD-743 while traveling in the 
official waters of the Republic of Vietnam.  The veteran 
reported that he served two tours aboard the USS SOUTHERLAND.  
The first tour was from June 1966 to December 1966.  The 
veteran explained that, during his first tour, the USS 
SOUTHERLAND served as a gunship to the USS INTREPID, and 
engaged in combat in support of the troops ashore.  He 
further explained that, from September 1966 to November 1966, 
the USS SOUTHERLAND engaged in search and rescue activities.  
The veteran stated that while on the first tour, he was 
involved in combat and witnessed a pilot die during an 
attempted rescue.  The veteran's second tour aboard the USS 
SOUTHERLAND was from December 1967 to June 1968.  The veteran 
stated that during his second tour he was also involved in 
combat, as the USS SOUTHERLAND was assigned to the Mekong 
Delta as a gunship to support the PBR base on the Mekong 
River.  From January 1968 to April 1968, the veteran recalls 
frequent gunfire at enemy positions and recalls one specific 
occasion of combat where they saved the PBR base from being 
overrun by the Viet Cong.  He also noted having observed a 
dead body floating in the water, which was not recognizable, 
due to severe bloating.  The veteran stated that from April 
1968 to June 1968, the USS SOUTHERLAND was traveling along 
the coastline of North Vietnam, where they engaged in regular 
combat with, and were fired upon by, the enemy.  Service 
personnel records confirm that the veteran reported for duty 
aboard the USS SOUTHERLAND on April 2, 1966.  

The Board notes that the U.S. Army and Joint Service Records 
Research Center (JSRRC) has not been contacted to research 
the veteran's alleged service stressors.  The Board finds 
that, given the evidence discussed above, an attempt should 
be made in this regard.  See Zarycki v. Brown, 6 Vet. App. 91 
(1993).   

Accordingly, the case is remanded for the following action:

1.  The RO must request from the veteran 
a comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran must be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, duty assignments and the 
names and other identifying information 
concerning any individuals involved in 
the events.  The RO must indicate that 
the veteran must estimate the date within 
a three month period in which any alleged 
stressor has occurred.  The RO must also 
notify the veteran that this information 
is necessary to obtain supportive 
evidence of the stressful events and that 
failure to respond may result in adverse 
action against his claim. 

2.  Whether or not the additional 
evidence is obtained, the RO must review 
the claims file and prepare a summary of 
the claimed stressors.  The RO must send 
this summary and the information of 
record regarding the veteran's service, 
including copies of his service personnel 
records and any other records relevant to 
the PTSD claim, to JSRRC, and request 
that the organization attempt to verify 
the claimed stressors.  The RO must ask 
JSRRC to discuss in its response what the 
records show with regard to the stressors 
identified by the veteran. 

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
veteran "engaged in combat with the 
enemy."  If so, the RO must accept the 
veteran's lay testimony, in the absence 
of evidence to the contrary and as long 
as it is credible and consistent with the 
circumstances of service, as conclusive 
evidence of the occurrence of the 
stressor.  If the RO determines that the 
evidence does not show that the veteran 
"engaged in combat with the enemy," the 
RO must consider all credible supporting 
evidence developed to show that the 
veteran did experience the alleged 
stressors and determine whether the 
evidence is sufficient to establish the 
occurrence of the stressor.

4.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, a VA psychiatric examination 
must be scheduled to determine the 
diagnoses of all psychiatric disorders 
that are present.  The entire claims 
file must be made available to the 
examiner prior to this examination.  The 
RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether 
veteran was exposed to a stressor in 
service.  The examination report must 
reflect review of pertinent material in 
the claims file.  The examiner must 
integrate the previous psychiatric 
findings and diagnoses of current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.

If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner must specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient 
to produce post-traumatic stress 
disorder; and (2) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record and found sufficient to produce 
post-traumatic stress disorder by the 
examiner.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

5.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable. 

6.  After the development requested has 
been completed, the RO must readjudicate 
the claim of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


